Citation Nr: 0030739	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-16 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, including as a residual of exposure to 
tear gas in service.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1949 to January 
1950 and from November 1950 to October 1951.  

In a rating action of January 1995 the RO denied service 
connection for chronic obstructive pulmonary disease, claimed 
as secondary to exposure to mustard gas.  The veteran was 
informed of this decision by letter dated in February 1995, 
but he did not file a notice of disagreement with this rating 
action, which subsequently became final.  In March 1998, the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease, claimed as secondary to 
exposure to tear gas in service was received by the RO.  

This matter comes before the Board of veterans Appeals 
(Board) on appeal from a June 1998 rating decision and an 
August 1998 rating decision by the RO which denied service 
connection for chronic obstructive pulmonary disease claimed 
as due to tear gas exposure in service.  This issue is now 
before the Board for appellate consideration at this time.  
The current appeal is deemed to include the question of 
incurrence of chronic obstructive pulmonary disease in 
service in addition to its relationship to reported tear gas 
exposure.  


REMAND

The veteran has contended that he developed chronic 
obstructive pulmonary disease as a result of his exposure to 
tear gas while undergoing basic training during service.  

Virtually all of the veteran's service medical records are 
unavailable.  Certification has been obtained to the effect 
that any existing service medical records, other than the one 
hereinafter noted, were destroyed in a fire at the National 
Personnel Records Center in Saint Louis, Missouri in July 
1973.  The sole service clinical record in the claims folder 
reflects treatment for a skin disorder in May 1951, but makes 
no reference to any respiratory complaints.  

Private clinical records reveal hospitalization at the 
Chippenham Hospital in June 1977 for complaints which 
included chest pain, chills, fever, and coughing up blood.  
At that time a history of pneumonia 18 years earlier was 
reported, as was treatment for a sinus infection.  At the 
time of discharge from the hospital, the diagnoses were 
pneumonia, right lower lobe, and bilateral maxillary 
sinusitis.  In March 1979 the veteran was again hospitalized 
at the Chippenham Hospital with complaints of chest pain.  
Examination revealed the lungs to be clear.  An X-ray of the 
lungs was essentially negative.  At discharge, the diagnosis 
was undiagnosed disease manifested by chest pain.  In July 
1992, the veteran was hospitalized at the Halifax- South 
Boston Community Hospital for the treatment of bronchospasm 
superimposed on chronic obstructive pulmonary disease.  It 
was said at that time that the veteran was a long time 
patient of a physician identified as Doctor Wray.  

In a June 1998 statement, James F. Witko, M.D., of the 
Pulmonary Associates of Southside Virginia, reported that the 
veteran has a history of shortness of breath and chronic 
obstructive pulmonary disease.  It was noted that the veteran 
had previously smoked a pack of cigarettes a day, but had 
quit many years earlier.  It was also noted that the veteran 
gave a history of being exposed to some gas in the military 
and the doctor believed that this possibly contributed to the 
severity of the veteran's pulmonary pathology.  

The veteran has submitted a photograph of himself as an Army 
recruit and also pictures of soldiers wearing gas masks.  
These photographs are accompanied by a text indicating that 
recruits were exposed to tear gas during training.  The Board 
finds the veteran's report about his exposure to tear gas 
during basic training to be credible and his exposure to tear 
gas during service is not disputed.

On November 9, 2000, during the pendency of the veteran's 
appeal, The Veteran's Claims Assistance Act of 2000 (Pub L. 
No. 106-475, 114 Stat.  2096 (2000) became law.  This law 
clarifies and expands the "duty to assist" the veteran in 
the development of his claim.  In view of this statute, the 
Board believes that further development of the evidence is 
necessary prior to further appellate consideration of the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease including as a residual of 
exposure to tear gas in service.  We note in this regard that 
review of the record reveals that additional VA clinical 
records and private clinical records of relevance to the 
veteran's claim may exist, which are not currently in the 
claims folder.  Review of the record also reveals that the 
veteran has never been afforded a VA respiratory examination 
to determine the etiology of his currently diagnosed chronic 
obstructive pulmonary disease and such an examination should 
be conducted prior to further appellate consideration of the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease including as a residual of 
exposure to tear gas in service.  

In view of the above, this case is REMANDED to the RO for the 
following action:  

1. The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care 
providers, both VA and non VA, who 
have treated for respiratory 
complaints at any time since his last 
discharge from service in October 
1951.  When the veteran responds, and 
provides any necessary authorizations, 
the RO should contact the named health 
care providers and ask that they 
provide copies of all clinical records 
documenting their treatment of the 
veteran for respiratory pathology that 
are not already in the claims folder.  
(These records should include clinical 
records from the VA Medical Center in 
Richmond, Virginia, the Chippenham 
Hospital, the Halifax- South Boston 
Community Hospital, the Pulmonary 
Associates of Southside Virginia, and 
the physician identified as Doctor 
Wray.)  All records obtained should be 
associated with the claims folder.  

2. Then, the RO should afford the veteran 
a VA respiratory examination to 
determine the etiology of his current 
chronic obstructive pulmonary disease.  
The claims folder, to include a copy 
of this remand, must be made available 
to the examining physician prior to 
the evaluation so that he may study 
the clinical record in detail.  The 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  After a clinical 
evaluation and a thorough review of 
the clinical record, the examining 
physician should render a medical 
opinion in answer to the following 
questions: (a) is it at least as 
likely as not that any respiratory 
pathology found on the examination, 
including chronic obstructive 
pulmonary disease had its onset during 
service; (b) is it at least as likely 
as not that any respiratory pathology 
found on the examination, including 
chronic obstructive pulmonary disease 
was due to the veteran's exposure to 
tear gas during basic training while 
in service.  

3. Then, the RO should review the 
veteran's claim for service connection 
for chronic obstructive pulmonary 
disease including as a residual of 
exposure to tear gas in service.  If 
this benefit remains denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case in regard to this issue 
and afforded a reasonable opportunity 
to respond.  The case should then be 
returned to this Board for its further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to comply with 
new legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


